55 N.Y.2d 979 (1982)
Bay Terrace Cooperative Section IV, Inc., Appellant,
v.
New York State Employees' Retirement System Policemen's and Firemen's Retirement System, Respondent.
Court of Appeals of the State of New York.
Argued January 15, 1982.
Decided February 18, 1982.
Lawrence B. Lame and Arnold Eiger for appellant.
Robert Abrams, Attorney-General (Jeremiah Jochnowitz, Shirley Adelson Siegel and Joseph F. Gibbons of counsel), for appellant.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*981MEMORANDA.
The order of the Appellate Division should be reversed, with costs, and the case remitted to that court for the exercise of its discretion.
The Appellate Division erred in determining the application to file a late claim as a matter of law (cf. Cedano v City of New York, 51 N.Y.2d 896). Contrary to that court's view, the tender of a reasonable excuse for delay in filing a claim is not a precondition to permission to file a late claim such as to constitute a sine qua non for the requested relief. Subdivision 6 of section 10 of the Court of Claims Act permits late filing in the exercise of the court's discretion after considering certain enumerated factors, expressly stated to be "among other factors". Nothing in the statute makes the presence or absence of any one factor determinative.
Order reversed, with costs, and case remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.